                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  HELENA DIVISION

RYAN WITTEN                                                                     PETITIONER

V.                              NO: 2:19CV00082 JM/PSH

DWAYNE HENDRIX, Warden,
FCC Forrest City                                                                RESPONDENT

                                               ORDER

        The Court has received proposed Findings and Recommendations from Magistrate Judge

Patricia S. Harris. No objections have been filed. After careful review, the Court concludes that

the Findings and Recommendations should be, and hereby are, approved and adopted in their

entirety as this Court's findings in all respects. Judgment will be entered accordingly.

        Pursuant to 28 U.S.C. § 2253 and Rule 11 of the Rules Governing Section 2554 Cases in

the United States District Court, the Court must determine whether to issue a certificate of

appealability in the final order. In § 2254 cases, a certificate of appealability may issue only if

the applicant has made a substantial showing of the denial of a constitutional right. 28 U.S.C. §

2253(c)(1)-(2). The Court finds no issue on which petitioner has made a substantial showing of a

denial of a constitutional right. Thus, the certificate of appealability is denied.

        IT IS SO ORDERED this 24th day of October, 2019.


                                               ______________________________________
                                               UNITED STATES DISTRICT JUDGE
